NO. 12-08-00425-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

MICHAEL KENNEDY,                                           §    APPEAL FROM THE 87TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

MARK CALHOON,
APPELLEE                                                   §    ANDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         On October 24, 2008, Appellant, Michael Kennedy, filed a notice of appeal.            On
November 6, 2008, this court notified Kennedy, pursuant to Texas Rule of Appellate Procedure 37.1,
that the information received in this appeal does not contain a final judgment or other appealable
order. Kennedy was further informed that the appeal would be dismissed if the information received
in the appeal was not amended on or before December 8, 2008 to show the jurisdiction of this court.
The deadline for amendment has passed, and Kennedy has neither responded to the November 6,
2008 notice or otherwise shown the jurisdiction of this court. Accordingly, the appeal is dismissed
for want of jurisdiction. See TEX . R. APP. P. 37.1, 42.3.
Opinion delivered November 26, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                                    (PUBLISH)